DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MELISSA A. TRIANA,
                              Appellant,

                                     v.

                           MARIO A. TRIANA,
                               Appellee.

                               No. 4D20-1281

                               [July 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. FMCE17-001282 (33).

   Kathleen A. Collins of Law Offices of Kathleen A. Collins, P.A., Oakland
Park, for Appellant.

   Douglas J. Jeffrey and Gail M. Walsh of the Law Offices of Douglas J.
Jeffrey, P.A., Miami Lakes, and Theresa B. Edwards of American Justice,
P.A., Fort Lauderdale, for Appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.